Citation Nr: 1501521	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-24 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to exposure to herbicides.

2.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD), dysthymic disorder, and ethanol (ETOH) abuse, currently evaluated as 50 percent disabling.

3.  Entitlement to a total disability rating, based on individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John March, Attorney



ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to March 1971.  

This case comes before the Board of Veterans' Appeals  (Board) on appeal of a October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issues of an increased rating for PTSD, dysthymic disorder, and ETOH abuse, as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Hypertension was not present in service or for years thereafter, and is not etiologically related to service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active military service and service incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a September 2011 letter, issued prior to the initial adjudication of the claim for service connection for hypertension, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letters satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claim in the September 2011 and a subsequently issued July 2013 letter.  
VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA treatment records.  The Veteran has not reported any private treatment.  The Board acknowledges that the Veteran has not been afforded a VA examination for his claimed hypertension.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran contends that he was exposed to herbicides while serving in Vietnam.  As discussed below, his exposure to herbicides in Vietnam is conceded; however, there is no competent evidence that his hypertension may be related to exposure to herbicides in Vietnam.  Furthermore, the Veteran has not reported continuity of symptomatology beginning in service.  The weight of the evidence demonstrates that symptoms of hypertension were not present in service or for years thereafter.  His assertion that his hypertension is the result of active military service, is insufficient to trigger VA's duty to provide an examination.  Accordingly, a medical examination or opinion is not required for the claim for service connection for hypertension. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604   (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency 
("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic disabilities, including hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

The Veteran contends that he has currently demonstrated hypertension, related to his active military service, to include exposure to Agent Orange during active duty in Vietnam.

Hypertension was not diagnosed until many years after service, and there is no competent evidence to establish that it is due to any event or incident of the Veteran's period of active duty.  
Service treatment records are negative for any evidence of complaints, treatment or a diagnosis related to high blood pressure or hypertension.  

The post-service medical evidence of record, including VA treatment records from the VA Medical Center in New Orleans, Louisiana show that as early as 2005, approximately 34 years after his discharge, the Veteran had consistently elevated blood pressure readings.  A diagnosis of hypertension is shown beginning in 2008.  However, these records do not indicate that the Veteran's hypertension is related to his active military service. 

There is no evidence otherwise linking the current disability to service.  The Veteran has not specifically reported a continuity of symptomatology beginning in service and there is no other evidence, VA or private, which indicates that the Veteran's hypertension may be related to his active military service.

Instead, the Veteran asserts that the hypertension is a result of exposure to Agent Orange during active duty in Vietnam.  See March 2012 notice of disagreement.  Because the Veteran served in the Republic of Vietnam, his exposure to herbicides is presumed.  38 C.F.R. § 3.307(a)(6)(iii).  However, as noted, hypertension is not subject to presumptive service connection on the basis of herbicide exposure because the Secretary has not determined, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of hypertension in humans.  The unavailability of presumptive service-connection, however, does not mean that service connection cannot be granted for a disease that is shown by at least an equipoise standard of evidence to have been caused by exposure to an herbicide agent during active service or to have been otherwise caused by or had onset during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, no competent or credible lay or medical evidence has been presented to support the Veteran's lay assertions that the claimed hypertension is due to Agent Orange exposure.  


The presumption of service connection for chronic diseases diagnosed within one year following discharge from active duty is also not applicable to this case because the evidence demonstrates that hypertension was initially shown more than one year after the Veteran's discharge from service. 

With regard to the years-long evidentiary gap in this case between active service and the earliest manifestations of hypertension, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence, including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.  cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The Board acknowledges the Veteran's assertion that his hypertension is due to events during his active service. However, while the Veteran is competent to report the observable symptoms of a disability, and in certain situations a lay person may be competent to establish the etiology of a disability; in the present case, the Veteran is not competent to provide a nexus between his currently diagnosed hypertension and his active service or events therein. Such an opinion would require medical expertise as it would require clinical testing of his blood pressure and interpretation of clinical findings as well as assessing the relevance of any noted symptomatology.  Thus, the Board finds that the Veteran, as a layperson, is not qualified to render an opinion concerning the cause of his hypertension.  38 C.F.R. § 3.159(a)(1),(2) (2014). 

For the reasons and basis stated above, the Board finds that service connection for hypertension on a direct or presumptive basis is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.


ORDER

Service connection for hypertension is denied.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2014).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014). 

The Board notes that the Veteran's most recent VA examination for his service-connected PTSD, dysthymic disorder, and ETOH abuse was conducted, more than five years ago, in September 2009.  The Veteran has reported that his disability has increased in severity since that examination.  Specifically, he contends that he experiences deficiencies in most areas, such as family, friends and relationships; and an inability to maintain and establish effective relationships.  He also claims that he is unable to work due to his service-connected psychiatric disability.  See September 2012 VA Form 9.  In June 2013, a VA opinion was submitted, addressing the effect of the Veteran's PTSD, dysthymic disorder, ETOH abuse on his ability to maintain gainful employment.  However, he has not been afforded a contemporaneous VA examination to assess the current severity of his PTSD.  As such, the Board has an obligation to have the Veteran reexamined to reassess the severity of his PTSD, dysthymic disorder, ETOH abuse.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007) (when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

In addition to the VA examination, on remand, any pertinent private or VA treatment records generated since the September 2009 VA examination, not already of record, should be obtained and considered in connection with the examination. 

Turning to the TDIU claim, the Board notes that, because the outcome of the claim for an increased rating for PTSD, dysthymic disorder, ETOH abuse may have a bearing on the issue of entitlement to TDIU, any Board action on the TDIU matter would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  This also avoids piecemeal adjudication of the claims with common parameters.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Thus, this issue must also be remanded.

The Veteran does not currently meet the percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  A TDIU can be awarded on an extraschedular basis under 
38 C.F.R. § 4.16(b), but the Board cannot consider such entitlement in the first instance.  Instead, the claim must be remanded so that it can be referred to VA's Director of Compensation and Pension for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all relevant VA medical records dated since September 2009.

2.  Request that the Veteran identify any private medical records that are not of record and provide a release.  Request those records and associate them with the claims file.

3.  Then, schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD, dysthymic disorder, ETOH abuse.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.

The examiner should specifically provide the following:

   (a) Provide a full multiaxial diagnosis with a global assessment of functioning score.

   (b) Specifically discuss the effects of the Veteran's PTSD, dysthymic disorder, ETOH abuse on his occupational and social functioning.

The examiner should also provide an opinion as to whether the service connected disability would preclude the Veteran from maintaining employment for which his education and occupational experience would otherwise qualify him.

If the Veteran's service-connected disability does not preclude gainful employment, the examiner should provide examples of the types of employment the Veteran would be able to perform.

A complete rationale should be given for all opinions and conclusions expressed.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

4.  If there is evidence of unemployability, the agency of original jurisdiction (AOJ) should readjudicate the issue of entitlement to TDIU.  

If the Veteran does not meet the percentage requirements for TDIU, the claim should be referred to the Director of VA's Compensation and Pension Service for consideration of entitlement to TDIU in accordance with 38 C.F.R. 
§ 4.16(b) (2014).

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. 

6.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


